DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 6-10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph 0009 of the specification refers to Figure 11, and the drawings do not include a Figure 11.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki [US2015/0191267].
Mochizuki discloses a deep-drawing packaging machine (1) comprising: an edge-portion temporary bonding device (22) capable of  temporarily bonding portions corresponding to both-side edges of a top film (3) and a bottom film (2) that form portions of a container by thermal welding after a deep-drawing packaging process (Figures 3, 4, 5; paragraphs 0058-0060); both-edge temporary bonding portion-use clips (12) capable of clamping both-edge temporary bonded portions formed by the corresponding edge-portion temporary bonding device (Figures 2, 4, 5, 8, 9, 12, 13; paragraphs 0019, 0039, 0051, 0057); and a sealing device (4) that clamps the top film and the bottom film by an upper mold (4a) and a lower mold (4b) so as to seal the films by thermal welding (Figures3, 5, 11; paragraphs 0019-20, 0040, 0043).
With respect to claim 2, Mochizuki discloses a deep-drawing packaging machine (1) comprising: an edge-portion temporary bonding device (22) capable of  temporarily bonding portions corresponding to both-side edges of a top film (3) and a bottom film (2) that form portions of a container by thermal welding after a deep-drawing packaging process (Figures 3, 4, 5; paragraphs 0058-0060); both-edge temporary bonding portion-use clips (12) capable of clamping both-edge temporary bonded portions formed by the corresponding edge-portion temporary bonding device (Figures 2, 4, 5, 8, 9, 12, 13; paragraphs 0019, 0039, 0051, 0057); non-both-edge temporary bonding portion-use clips capable of clamping portions other than the both-edge temporary bonded portions of both-side edges of the top film and the bottom film (Figures 2, 4, 5, 8, 9, 12, 13; paragraphs 0019, 0039, 0051, 0057);  and a sealing device (4) that clamps the top film and the bottom film by an upper mold (4a) and a lower mold (4b) so as to seal the films by thermal welding (Figures3, 5, 11; paragraphs 0019-20, 0040, 0043).
With respect to claims 3 and 5, Mochizuki discloses the sealing device (4), the upper mold and the lower mold are capable of closing without being made in contact with the both-edge temporary bonding portion use clips (12) (paragraph 0057). 
With respect to claims 4 and 6, Mochizuki discloses the sealing device clamps the top film and the bottom film clamped by the both-edge temporary bonding portion-use clips, as they are, by the upper mold and the lower mold, and seals the films by thermal welding (Figures3, 5, 11; paragraphs 0019-20, 0040, 0043).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 18, 2021